Exhibit 10.2 GLOBALOPTIONS, INC. EMPLOYMENT AND NONCOMPETITION AGREEMENT This Employment Agreement (the "Agreement"), made this 5th day of September, 2008 is entered into by and between GlobalOptions, Inc., a Delaware corporation, with its principal place of business at 75 Rockefeller Plaza, 27th Floor, New York, NY (the "Company"), and Halsey Fischer (the "Employee"). The Company desires to continue to employ the Employee, and the Employee desires to continue his employment with the Company.In consideration of the mutual covenants and promises contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the parties hereto agree as follows: 1 Term of Employment.The Company hereby agrees to employ the Employee, and the Employee hereby accepts employment with the Company, upon the terms set forth in this Agreement, for the period commencing on the date hereof (the "Commencement Date") andending upon retirement or termination in accordance with the provisions of Section 4 (the "Employment Period"). 2.Capacity.The Employee shall serve as President of Investigations. The Employee shall be based at the Company's office in Nashville Tennessee metropolitan area or at such other area as the Company and Employee shall mutually agree.The Employee hereby accepts such employment and agrees to undertake the duties and responsibilities inherent in such position and such other duties and responsibilities as the Chief Executive Officershall from time to time reasonably assign to him.The Employee agrees to devote his entire business time, attention and energies to the business and interests of the Company during the Employment Period, provided however, the Employee shall be free to engage in, outside the Company, all activities that are described in Exhibit A. The Employee agrees to abide by the rules, regulations, instructions, personnel practices and policies of the Company and any changes therein which may be adopted from time to time by the Company. 3.Compensation and
